DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.

This office action is a response to a response filed on 11/03/2022, in which claims 1, 4-10, and 13-20, and 22 are pending and ready for examination.

Response to Amendment
Claims 1, 4, 6, 8-10, 13-15, 17-20, and 22 are amended. Claims 2-3, 11-12, and 21 are cancelled.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 103 in Remarks filed on 11/03/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Choe (US Pub. 20170279737 A1) in view of Kasatani (US Pat. 9497492 B2), and Choe (US Pub. 20170279737 A1) in view of Kasatani (US Pat. 9497492 B2), as applied to claim 1 above, and further in view of Liu (“Enhancing Video Encoding for Cloud Gaming Using Rendering Information”, IEEE, 12/09/2020).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) “framerate adjust unit, configured to …” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: (1) “framerate adjustment unit, configured to …” corresponds to disclosure in specification Para. [0036-37, 43-44].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10,and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US Pub. 20170279737 A1) in view of Kasatani (US Pat. 9497492 B2).

Regarding claim 1, Choe discloses a method for generating encoded video, the method comprising (Choe; Para. [0015, 41]. A video/image generating system is used to generate coded videos/images.): 
determining that contention exists for system resources at a server, wherein the determining includes determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame (Choe; Para. [0016, 49]. A conflict/contention is determined by a server, determining whether an task/work can or cannot be finished during a determined time interval during which one client might have exclusive control over shared resource, see Para. [0049].); 
in response to determining that the contention exists, determining that reprojection analysis should occur (Choe; Para. [0015, 16]. For a conflict/contention existing, a modification/reprojection determination, for frame rate or resolution, is determined to happen or not depending at least on whether a client has exclusive control for the modification.).
But it does not specifically disclose wherein the reprojection analysis includes determining that a framerate for encoded video that is lower than a framerate of a client is to be used, generating, at the server, the encoded video having a lower framerate than the framerate of the client, transmitting the encoded video to the client for display in a reprojection mode in which at least one frame is repeated, wherein the client is separate from the server.
However, Kasatani teaches wherein the reprojection analysis includes determining that a framerate for encoded video that is lower than a framerate of a client is to be used (Kasatani; Fig. 13, 25,  Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A lower framerate, lower than a terminal/client device (see Fig. 3) and resulted from dropping frames, is generated by converters of an encoder in accordance with decreasing framerate information corresponding to communication terminal line speed.), 
generating, at the server, the encoded video having a lower framerate than the framerate of the client (Kasatani; Fig. 13, 25,  Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A converted video from a encoder has a lower framerate than a the frame rate of a terminal/client device, e.g. devices in Fig. 13.), 
transmitting the encoded video to the client for display in a reprojection mode in which at least one frame is repeated, wherein the client is separate from the server (Kasatani; Col. 27, Ln. 12-20. At least one frame is repeated in accordance with inserted skip frame for transmitting to be displayed at terminal/client devices, wherein a client is separate from a server.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Choe to adapt a system resource monitor approach, by incorporating Kasatani’s teaching wherein framerates are adjusted to meet the need of communication speed, for the motivation to provide a distribution control system for converting image data into transmission data (Kasatani; Abstract).

Regarding claim 10, Choe discloses a server for generating encoded video, the server comprising (Choe; Para. [0015, 41]. A video/image generating system is used to generate coded videos/images.): 
an encoder (Choe; Para. [0020]. A module, configured to encode data, is an encoder.); and 
a framerate adjustment unit coupled to the encoder, wherein the framerate adjustment unit is configured to (Choe; Para. [0015, 20]. A server, used to control aspects, e.g. frame rate, is a frame rate adjustment unit, connected with a module for encoding data.): 
determine that contention exists for system resources of the server, wherein the contention is determined to exist by determining that an amount of work to be performed by the server cannot be completed in a pre-defined time frame (Choe; Para. [0016, 49]. A conflict/contention is determined by a server, determining whether an task/work can or cannot be finished during a determined time interval during which one client might have exclusive control over shared resource, see Para. [0049].);  
when the contention is determined to exist, determine that reprojection analysis should occur (Choe; Para. [0015, 16]. For a conflict/contention existing, a modification/ reprojection determination, for frame rate or resolution, is determined to happen or not depending at least on whether a client has exclusive control for the modification.).
But it does not specifically disclose wherein the reprojection analysis includes determining that a framerate for encoded video that is lower than a framerate of a client is to be used, wherein the encoder is configured to: generate the encoded video having a lower framerate than the framerate of the client; and transmit the encoded video to the client for display in a reprojection mode in which at least one frame is repeated, wherein the client is separate from the server.
However, Kasatani teaches wherein the reprojection analysis includes determining that a framerate for encoded video that is lower than a framerate of a client is to be used (Kasatani; Fig. 13, 25,  Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A lower framerate, lower than a terminal/client device (see Fig. 3) and resulted from dropping frames, is generated by converters of an encoder in accordance with decreasing framerate information corresponding to communication terminal line speed.), 
wherein the encoder is configured to: generate the encoded video having a lower framerate than the framerate of the client (Kasatani; Fig. 13, 25,  Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. A converted video from a encoder has a lower framerate than a the frame rate of a terminal/client device, e.g. devices in Fig. 13.); and 
transmit the encoded video to the client for display in a reprojection mode in which at least one frame is repeated, wherein the client is separate from the server (Kasatani; Col. 27, Ln. 12-20. At least one frame is repeated in accordance with inserted skip frame for transmitting to be displayed at terminal/client devices, wherein a client is separate from a server.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Choe to adapt a system resource monitor approach, by incorporating Kasatani’s teaching wherein framerates are adjusted to meet the need of communication speed, for the motivation to provide a distribution control system for converting image data into transmission data (Kasatani; Abstract).

Claim 19 is directed to a non-transitory computer-readable medium storing instructions that, when executed by a processor (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”, “B. Extraction of Rendering Information”. Computing hardware and/or software are used to implement an encoder/decoder.), cause the processor to generate encoded video, by performing a sequence of processing steps corresponding to the same as claimed in claim 1.

Claims 4-9, 13-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US Pub. 20170279737 A1) in view of Kasatani (US Pat. 9497492 B2), as applied to claim 1 above, and further in view of Liu (“Enhancing Video Encoding for Cloud Gaming Using Rendering Information”, IEEE, 12/09/2020) .

Regarding claim 4, while modified Choe teaches a reprojection (Choe; See remarks regarding claim 1 above.),
it does not specifically teach generating a reprojection metadata by an application executed on the server that generates the encoded video, wherein the encoded video is generated based on the reprojection metadata and video content.
However, Liu discloses generating a reprojection metadata by an application executed on the server that generates the encoded video (Liu; Fig. 1, Pg. 1963, left column, 3rd Para., Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of reprojection/bit allocation metadata, e.g. saliency map, is generated by an application on a server generating video data, and the application generates video content.), wherein the encoded video is generated based on the reprojection metadata and video content (Liu; Fig. 1, Pg. 1963, left column, 3rd Para., Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of reprojection/bit allocation metadata, e.g. saliency map, is generated by an application on a server generating video data, and encoded video is generated in accordance with the metadata and original video content.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Choe to adapt a cloud gaming video encoding approach, by incorporating Liu’s teaching wherein bit importance and composition information is generated to perform adaptive coding, for the motivation to enable a cloud game rendering system (Liui; Abstract).

Regarding claim 5, Liu of modified Choe further teaches generating the reprojection metadata by the application is based on one or more of object movement, object visibility, scene change, or user input (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. Information of reprojection/bit allocation is generated in accordance with at least one of object movement, object visibility/depth, and scene change/composition.).

Regarding claim 6, Liu of modified Choe further teaches generating the reprojection metadata comprises: generating the reprojection metadata by analyzing pixel content of the video content (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content.).

Regarding claim 7, Liu of modified Choe further teaches analyzing the pixel content comprises performing motion vector analysis (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content, wherein motion vectors related to pixel data are analyzed.).

Regarding claim 8, Liu of modified Choe further teaches the reprojection metadata comprises a flag that indicates whether to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes an indicator of depth, indicating whether to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Regarding claim 9, Liu of modified Choe further teaches the reprojection metadata comprises a value that indicates a degree to which to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes at least a depth value, indicating a degree to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Regarding claim 13, while modified Choe teaches a reprojection (Choe; See remarks regarding claim 1 above.),
it does not specifically teach wherein the encoded video is generated based on the reprojection metadata and video content.
However, Liu discloses wherein the encoded video is generated based on the reprojection metadata and video content (Liu; Fig. 1, Pg. 1963, left column, 3rd Para., Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of reprojection/bit allocation metadata, e.g. saliency map, is generated by an application on a server generating video data, and encoded video is generated in accordance with the metadata and original video content.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the video coding system of modified Choe to adapt a cloud gaming video encoding approach, by incorporating Liu’s teaching wherein bit importance and composition information is generated to perform adaptive coding, for the motivation to enable a cloud game rendering system (Liui; Abstract).

Regarding claim 14, Liu of modified Choe further teaches the reprojection metadata is generated based on one or more of object movement, object visibility, scene change, or user input (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. Information of reprojection/bit allocation is generated in accordance with at least one of object movement, object visibility/depth, and scene change/composition.).

Regarding claim 15, Liu of modified Choe further teaches the reprojection metadata is generated by analyzing pixel content of the video content (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content.).

Regarding claim 16, Liu of modified Choe further teaches analyzing the pixel content comprises performing motion vector analysis (Liu; Pg. 1961, Left Column, 1st, 2nd Para., Fig. 1, Heading “B. Extraction of Rendering Information”. ”. Information of reprojection/bit allocation is generated by analyzing pixel data of video content, wherein motion vectors related to pixel data are analyzed.).

Regarding claim 17, Liu of modified Choe further teaches the reprojection metadata comprises a flag that indicates whether to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes an indicator of depth, indicating whether to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Regarding claim 18, Liu of modified Choe further teaches the reprojection metadata comprises a value that indicates a degree to which to reduce framerate for the video content as compared with a framerate set for display for a user (Liu; Fig. 1, Heading “B. Extraction of Rendering Information”, 1st to 3rd Para. Information of reprojection/bit allocation includes at least a depth value, indicating a degree to change framerate for video content in accordance with importance, in relation with a framerate for display for a user.).

Claim 20 is directed to a non-transitory computer-readable medium storing instructions that, when executed by a processor (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”, “B. Extraction of Rendering Information”. Computing hardware and/or software are used to implement an encoder/decoder.), cause the processor to generate encoded video, by performing a sequence of processing steps corresponding to the same as claimed in claims 4 and 6.

Regarding claim 22, Liu of modified Choe further teaches generating the reprojection metadata comprises: generating the reprojection metadata by an application executed on the server that generates the encoded video data, wherein the application generates the video content (Liu; Fig.1, Pg. 1964, Heading “A. Overview of Rendering-Based Prioritized Encoding Technique”. Information of bit rate target and saliency map is generated in accordance with the suitability of video content to reprojection/bit allocation by an encoding application/process on a server, wherein the application/process generates video content. Kasatani; Fig. 13, 25,  Col. 10, Ln. 57-63, Col. 15, Ln. 20-25, Col. 27, Ln. 12-20, Col. 30, Ln. 10-13. Changed framerate information is generated by an converting application/process on a server, wherein the application/process generates video content.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker (WO 2012168923 A1) teaches a distribution system that enables user devices to view and interact with a 3-D scene.
Acharya (WO 2012095867 A2) teaches an integrated intelligent server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485